Title: To Benjamin Franklin from Ralph Izard, 25 April 1778
From: Izard, Ralph
To: Franklin, Benjamin


Sir
Paris 25th: April 1778.
It is with the utmost astonishment that I find myself so often obliged to remind you of your engagement to me. You have repeatedly given me the strongest assurances that you would justify your conduct to me in writing, but you have not kept your word. Dr. Bancroft, and your Grandson have both told me that this justification has long ago been begun, and that you have several times been employed about it. The cautious manner in which you concealed the departure of Mr. Gerard the French Plenipotentiary, and of Mr. Deane, from those who have complaints against you, manifest on your part no inclination to discontinue the causes of them. The losses of the public dispatches to Congress by accidents at Sea, by the capture of the enemy, and by the villainy, or negligence of those to whose care they have been intrusted, ought to have deterred you from concealing so safe an opportunity from those, whose duty requires them to write. It might have been very proper that the Port from which they were to sail should have been concealed, as well as the manner of their going; but it appears to me to be your indispensable duty to inform those Gentlemen who have the honour of holding Commissions from Congress, whenever you know of a safe opportunity of writing to America. It may not be necessary to discuss this point with you, as it will probably be laid before Congress; and they will form a proper judgement, both of the fact, and of your motives. My business with you at present respects your conduct previous to the departure of Mr. Gerard, and Mr. Deane; and I wish that neither your attention nor mine may be drawn from it. Mr. Lloyd has informed me that you told him there would be an opportunity of writing soon to America. I must request that you will no longer attempt to amuse me with promises, and excuses, but that you will give me the explanation which you have so often bound yourself to give, that it may be laid by that opportunity, if necessary, before the Representatives of my Country; or that you will let me know in writing that you will not give it me. I am Sir Your Most Obedient humble Servant
Ra. Izard.
The Honourable Benjn. Franklin Esqr.
